MADDOX, Justice
(concurring specially).
On the original appeal in this case, Gillespie v. Safeco Life Ins. Co., 533 So.2d 521 (Ala.1988), I was of the opinion that the policy had been “surrendered” as a matter of law. I dissented then, and again when the case was appealed the second time, when this Court reversed the trial court’s judgment based on a directed verdict in favor of Safeco. Gillespie v. Safeco Life Ins. Co., 565 So.2d 150, 152 (Ala.1990). A jury has now found what I thought from the first was clear, as a matter of law, that the insurance policy was “surrendered.”